        Case 4:82-cv-00866-DPM Document 5614 Filed 06/01/20 Page 1 of 5



                        IN THE UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF ARKANSAS
                                  CENTRAL DIVISION

LITTLE ROCK SCHOOL DISTRICT                                                            PLAINTIFF

V.                                     NO. 4:82-cv-866-DPM

PULASKI COUNTY SPECIAL SCHOOL
DISTRICT, ET AL.                                                                    DEFENDANTS

EMILY MCCLENDON, ET AL.                                                           INTERVENORS

                   PULASKI COUNTY SPECIAL SCHOOL DISTRICT’S
                    BRIEF IN SUPPORT OF ITS MOTION IN LIMINE
                     REGARDING RIZELLE AARON’S TESTIMONY

        Pulaski County Special School District (“PCSSD”) hereby submits this brief in support of

its Motion in Limine Regarding Rizelle Aaron’s Testimony (the “Motion”) and states as follows:

        The Intervenors may call Rizelle Aaron to testify regarding PCSSD’s compliance with Plan

2000 in the remaining areas. PCSSD respectfully requests an order precluding Mr. Aaron from

testifying.   Mr. Aaron’s most recent deposition confirms that he has no relevant evidence

concerning PCSSD’s current efforts toward unitary status. Any testimony Mr. Aaron could offer

is either hearsay or unfairly prejudicial.

        Mr. Aaron testified at the 2010 trial primarily concerning facilities, discipline, and student

achievement issues in Jacksonville Middle School, where his son attended at the time. Dkt. No.

4437 at 45-51. Mr. Aaron had four children who attended Jacksonville schools. Id. at 44. Mr.

Aaron also served on a monitoring committee for facilities issues at Jacksonville High School

during that time. Id. at 45. During his 2010 testimony, Mr. Aaron stated that he received

complaints about school issues from the community in his role as Chairman of the Legal Redress

Committee for the Jacksonville area chapter of the NAACP. Id. at 44, 50-51. The only specific




                                                  1
          Case 4:82-cv-00866-DPM Document 5614 Filed 06/01/20 Page 2 of 5



examples Mr. Aaron was able to provide related to the separation by sex of the middle schools in

Jacksonville at the time. Id. at 50-51.

         Prior to the Jacksonville detachment, Mr. Aaron served as a monitor for PCSSD until

approximately January 2014 when, according to Mr. Aaron, he stopped serving as monitor because

PCSSD was deemed substantially compliant with much of Plan 2000. Aaron Dep. at 17:1-20:8;

66:1-10, attached to the Motion at Exhibit A. 1 In 2016, Jacksonville detached from PCSSD and

formed its own district.

         Mr. Aaron, a North Little Rock resident, has had only limited direct contact with PCSSD

since the Jacksonville detachment. During the 2017-2018 school year, Mr. Aaron had power of

attorney for “a few months” over his nephew who attend Mills High School. Id. at 69:13-21. In

September 2019, Mr. Aaron and his wife took legal guardianship over two small children who

attend Daisy Bates Elementary School. Id. at 9:9-21. Mr. Aaron testified that he was zoned for

Harris Elementary but applied for a permit to allow the children to attend Daisy Bates Elementary

because friends had told him that Harris Elementary had “bad” facilities and a lack of discipline.

Id. at 81:5-83:1. However, when questioned, Mr. Aaron admitted that he did not meet with any

administrators, tour the school, review any official documents, or visit the school at all beyond

looking around outside and briefly stepping into a hallway. Id. at 83:2-21. Mr. Aaron also

complained about a “miscommunication” related to mental health services for one of the children

in his care that resulted in, at most, a brief delay of obtaining services, which the child now

receives. Id. at 75:19-81:4.

         The majority of Mr. Aaron’s contact with PCSSD appears to be through fielding phone

calls from community members and employees who allegedly make complaints to him. Mr. Aaron



1
    The deposition transcript has been redacted to exclude the names of minors.
                                                  2
        Case 4:82-cv-00866-DPM Document 5614 Filed 06/01/20 Page 3 of 5



testified that, because of his work with the North Little Rock NAACP 2 and his “outspoken” nature

in the community, parents and employees of PCSSD make complaints to him, primarily about

discipline matters. Id. at 83:22-85:8; 88:2-13. According to Mr. Aaron, when school is in session,

he may field five to ten calls per week from employees at various districts. Id. at 90:13-25. While

some of these employees contact him anonymously, Mr. Aaron refused to provide any specific

names or examples of complaints beyond one retired PCSSD employee. Id. at 88:2-89:22. Mr.

Aaron also admitted that he made contemporaneous notes of these calls and that these notes could

likely be located. Id. at 91:12-19 (“Q. Do you make records of these calls? A. I have probably

made notes in the past, if I thought it was important, yeah. Q. Did you bring those notes with you

today? A. No, no. I would have to dig them out. I have probably got about 15 or 20 tablets in my

office at home, and all of them have got something scribbled on them.”). Despite receiving a

subpoena requesting communications with PCSSD employees and all notes relevant to this

litigation, Mr. Aaron failed to produce any record of these at his deposition. See Subpoena to

Rizelle Aaron, attached to the Motion at Exhibit B. Undersigned counsel requested these

documents on five separate occasions from counsel for Mr. Aaron, but, on Friday afternoon, May

29, 2020, the last business day before the Court’s pretrial deadline, counsel for Mr. Aaron stated

Mr. Aaron may have had photographs that were responsive to the subpoena, but that he did not

have any other responsive documents. See Emails between Austin Porter and Amanda Orcutt,

attached to the Motion at Exhibit C.

       Mr. Aaron should be precluded from testifying at trial because any testimony he may offer

is either unfairly prejudicial or inadmissible hearsay. Under Federal Rule of Evidence 403, the




2
 Mr. Aaron now chairs the Legal Redress Committee for the North Little Rock chapter of the
NAACP. Aaron Dep. at 62:2-18.
                                                3
        Case 4:82-cv-00866-DPM Document 5614 Filed 06/01/20 Page 4 of 5



Court “may exclude relevant evidence if its probative value is substantially outweighed by a

danger of . . . unfair prejudice . . . .” Fed. R. Evid. 403. Further, out-of-court statements offered

to prove the truth of the matter asserted constitute hearsay. Fed. R. Evid. 801. Unless covered by

an exception to the hearsay rule, such statements are inadmissible. Fed. R. Evid. 802, 803.

       As an initial matter, Mr. Aaron is not a competent witness to testify about facilities at Harris

Elementary because he has never visited the facilities at Harris Elementary, met with any

administrators, reviewed any documents or reports relevant to the school, or had guardianship over

any children who attended the school. Even if he were a competent witness, PCSSD has made a

separate argument regarding the admissibility of any evidence of Harris Elementary facilities. 3

Further, there is little probative value to any testimony regarding anecdotal experiences Mr. Aaron

has had with PCSSD and the two children who have been under his care for less than a year. Such

testimony would be unfairly prejudicial and should be excluded. See Fed. R. Evid. 403.

       Mr. Aaron should also be precluded from testifying about the statements of anonymous or

unidentified PCSSD parents, patrons, or employees. Such statements fall squarely within the

definition of hearsay: they are out-of-court statements offered to prove the truth of the matters

asserted in those statements, namely, that PCSSD is allegedly out of compliance with Plan 2000.

See Fed. R. Evid. 802. No hearsay exception applies. See Fed. R. Evid. 803. Further, allowing

Mr. Aaron to testify about anonymous phone calls and employees he is unable or refused to

identify would result in unfair prejudice to PCSSD. PCSSD has been unable to prepare for any

such testimony.     Mr. Aaron first identified records of phone calls with employees as




3
 As more fully set forth in another Motion in Limine filed by PCSSD, evidence regarding Harris
Elementary should be excluded from the facilities portion of the case altogether.
                                                  4
        Case 4:82-cv-00866-DPM Document 5614 Filed 06/01/20 Page 5 of 5



contemporaneously memorialized in “15 or 20 tablets” then later claimed no records exist. There

is no probative value to such flagrant hearsay that is not even supported by any written record.

       Mr. Aaron’s role in this case ceased to exist in early 2014 when he was discontinued as

monitor by the Intervenors. Mr. Aaron’s deposition confirmed that he is in possession of no

evidence relevant to issues that remain in this case. Since 2014, any community contact he has

had with PCSSD, its parents, patrons, or employees is not relevant or admissible evidence.

       In conclusion, Pulaski County Special School District respectfully requests that this Court

grant its Motion in Limine Regarding Rizelle Aaron’s Testimony and issue an order precluding

Mr. Aaron from testifying at trial.



                                             Respectfully submitted,

                                             /s/ Amanda G. Orcutt
                                             M. Samuel Jones III (76060)
                                             Amanda G. Orcutt (2019102)
                                             Devin R. Bates (2016184)
                                             MITCHELL, WILLIAMS, SELIG,
                                               GATES & WOODYARD, P.L.L.C.
                                             425 West Capitol Avenue, Suite 1800
                                             Little Rock, Arkansas 72201
                                             Telephone: (501) 688-8800
                                             Facsimile: (501) 688-8807
                                             E-mail: aorcutt@mwlaw.com
                                                      dbates@mwlaw.com
                                                      sjones@mwlaw.com


                                             Attorneys for Pulaski County Special School
                                             District

Dated: June 1, 2020




                                                5
